     Case 3:19-cv-00750-BAS-JLB Document 43 Filed 02/06/20 PageID.216 Page 1 of 7



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
          KENNETH HOAGLAND,                       Case No. 19-cv-00750-BAS-JLB
11
                                    Plaintiff,    ORDER DENYING DEFENDANT’S
12                                                MOTION TO DISMISS OR STAY
             v.
13                                                [ECF No. 38]
          AXOS BANK,
14
                                   Defendant.
15

16          Defendant moves to dismiss the First Amended Complaint (First Am. Compl.
17   (“FAC”), ECF No. 34) pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure,
18   arguing that Plaintiff’s conclusory allegations that texts were sent using an automatic
19   telephone dialing system (“ATDS”) are insufficient to state a claim under the Telephone
20   Consumer Protection Act (“TCPA”). (Mot. to Dismiss, ECF No. 38.)         Alternatively,
21   Defendant moves this court to stay the case pending the possible promulgation by the
22   Federal Communications Commission (“FCC”) of regulations implementing the TCPA.
23   (Mot. to Stay, ECF No. 38.)
24          Pursuant to Civil Local Rule 7.1(d)(1), the Court finds the matter suitable for
25   determination on the papers and without oral argument. The Court DENIES both Motions.
26   I.     STATEMENT OF FACTS
27          Plaintiff alleges he received “numerous nonconsensual autodialed” text messages
28   from Defendant Axos Bank in the past four years. (FAC ¶¶ 1, 8, 14.) Plaintiff claims
                                                 -1-
                                                                                     19cv750
     Case 3:19-cv-00750-BAS-JLB Document 43 Filed 02/06/20 PageID.217 Page 2 of 7



 1   Defendant used ATDS to make those calls. (FAC ¶¶ 21, 23–25.)
 2         Specifically, Plaintiff alleges that “no human being physically dialed each digit of
 3   Plaintiff’s . . . telephone number[]” and that “the calls were made automatically pursuant
 4   to a computer program that was programmed to automatically decide what phone numbers
 5   to call when, and what to say.” (FAC ¶ 24.) The texts “were sent through an online-hosted
 6   CallFire, Inc. system.” (FAC ¶ 22.) “Alternatively, the Axos texts were sent using a system
 7   similar to CallFire, insofar as it is used to automatically blast thousands of text messages to
 8   individuals’ cell phones, without human intervention.” (Id.)
 9          Plaintiff details at least one call received via an ATDS. It read: “$11.28 charge was
10   made to Emerald Card 1533. Avail bal $1.26. Full access at hrblock.com/emerald card.
11   Reply STOP to cancel.” (FAC ¶ 17.)1 Plaintiff claims “Axos has sent Plaintiff dozens such
12   or similar text messages.” (FAC ¶ 16.)2
13         Unfortunately, Plaintiff had no credit card with either Axos Bank or H&R Block.
14   His attempts to notify Defendant that the texts were going to the wrong person were
15   unavailing, and his requests that the texts stop were ignored. (FAC ¶ 18.)
16   II.    LEGAL STANDARD
17          A.    Rule 12(b)(6)
18          A motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil
19   Procedure tests the legal sufficiency of the claims asserted in the complaint. Fed. R. Civ.
20   P. 12(b)(6); Navarro v. Block, 250 F.3d 729, 731 (9th Cir. 2001). The court must accept
21   all factual allegations pleaded in the complaint as true and must construe them and draw all
22   reasonable inferences from them in favor of the nonmoving party. Cahill v. Liberty Mutual
23   Ins. Co., 80 F.3d 336, 337–38 (9th Cir. 1996). To avoid a Rule 12(b)(6) dismissal, a
24   complaint need not contain detailed factual allegations, rather, it must plead “enough facts
25   to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.
26

27   1
       The paragraphs in the FAC appear to be mis-numbered. There are two paragraphs labeled 16 and two
     paragraphs labeled 17. This reference is to the first paragraph labeled 17.
28   2
       Referencing the second paragraph 16.

                                                    -2-
                                                                                                19cv750
     Case 3:19-cv-00750-BAS-JLB Document 43 Filed 02/06/20 PageID.218 Page 3 of 7



 1   544, 570 (2007). A claim has “facial plausibility when the plaintiff pleads factual content
 2   that allows the court to draw the reasonable inference that the defendant is liable for the
 3   misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550
 4   U.S. at 556).    “Where a complaint pleads facts that are ‘merely consistent with’ a
 5   defendant’s liability, it stops short of the line between possibility and plausibility of
 6   ‘entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557).
 7         “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’
 8   requires more than labels and conclusions, and a formulaic recitation of the elements of a
 9   cause of action will not do.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478
10   U.S. 265, 286 (1986) (alteration in original)). A court need not accept “legal conclusions”
11   as true. Iqbal, 556 U.S. at 678. Despite the deference the court must pay to the plaintiff’s
12   allegations, it is not proper for the court to assume that “the [plaintiff] can prove facts that
13   [he or she] has not alleged or that defendant[] ha[s] violated the…laws in ways that have
14   not been alleged.” Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of
15   Carpenters, 459 U.S. 519, 526 (1983).
16         B.     Motion to Stay
17         “[T]he power to stay proceedings is incidental to the power inherent in every court
18   to control the disposition of the causes on its docket with economy of time and effort for
19   itself, for counsel and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). This
20   power to stay proceedings includes the discretion to grant stays “pending resolution of
21   independent proceedings which bear upon the case.” Leyva v. Certified Grocers of Cal.,
22   Ltd., 593 F.2d 857, 863 (9th Cir. 1979).
23         The inherent power of district courts to grant stays “calls for the exercise of sound
24   discretion,” by which a court must weigh the competing interests of the parties that would
25   be affected by a grant or denial of a stay. CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir.
26   1962). “The party requesting a stay bears the burden of showing that the circumstances
27   justify an exercise of that discretion.” Nken v. Holder, 556 U.S. 418, 433–34 (2009) (citing
28   Clinton v. Jones, 520 U.S. 681, 708 (1997)).

                                                  -3-
                                                                                              19cv750
     Case 3:19-cv-00750-BAS-JLB Document 43 Filed 02/06/20 PageID.219 Page 4 of 7



 1          The Ninth Circuit has identified three competing interests that should be evaluated
 2   in deciding whether to grant a motion to stay: (1) the hardship or inequity upon the non-
 3   moving party that would result from granting the stay; (2) the hardship or inequity upon the
 4   moving party being required to go forward after denial of the stay; and (3) the orderly
 5   course of justice measured in terms of the simplifying or complicating of issues, proof, and
 6   questions of law that could be expected to result from a stay. Lockyer v. Mirant Corp., 398
 7   F.3d 1098, 1110 (9th Cir. 2005).
 8   III.   ANALYSIS
 9          A.    Motion to Dismiss
10          Defendant moves to dismiss pursuant to Rule 12(b)(6) arguing that Plaintiff makes
11   insufficient allegations to support the conclusory allegations that the complained-of texts
12   were sent using an ATDS. Under the TCPA, 47 U.S.C. §227(a)(1), a defendant is
13   prohibited from making calls using an ATDS except in certain circumstances. An ATDS
14   is defined as “equipment which has the capacity to store or produce telephone numbers to
15   be called, using a random or sequential number generator.” Id.
16          The Ninth Circuit has found this definition to be ambiguous on its face, thus requiring
17   a look at the structure and context of the TCPA. Marks v. Crunch San Diego, LLC, 904
18   F.3d 1041, 1051 (9th Cir. 2018). “Congress intended to regulate devices that make
19   automatic calls.” Id. Thus, the Court concluded the statutory definition of an ATDS “is
20   not limited to devices with the capacity to call numbers produced by a ‘random or sequential
21   number generator,’ but also includes devices with the capacity to dial stored numbers
22   automatically.” Id. at 1052. Furthermore, the Court rejected the argument that the device
23   must be fully automatic without any human intervention whatsoever to be an ATDS.
24   “Congress made clear that it was targeting equipment that could engage in automatic
25   dialing, rather than equipment that operated without any human oversight or control” Id.
26   (emphasis original).
27          The Marks case was recently reinforced in Duguid v. Facebook, Inc., 926 F.3d 1146
28   (9th Cir. 2019). In that case, the defendant argued that it stored numbers only to be called

                                                  -4-
                                                                                            19cv750
     Case 3:19-cv-00750-BAS-JLB Document 43 Filed 02/06/20 PageID.220 Page 5 of 7



 1   reflexively. The calls were generated as a programmed response to external stimuli outside
 2   of defendant’s control, that is, the messages were sent when there appeared to be
 3   unauthorized activity on an individual’s Facebook account. The Court found no difference
 4   between calls made actively and those made reflexively. Id. The TCPA’s “animating
 5   purpose” is “protecting privacy by restricting unsolicited, automated telephone calls.” Id.
 6   Since Plaintiff alleged receiving calls that were automated, unsolicited and unwanted, the
 7   Plaintiff’s allegations were sufficient.
 8         As this Court has previously noted, courts facing a motion to dismiss on the grounds
 9   that the allegations of use of an ATDS are insufficient have taken two approaches. Olmos
10   v. Bank of Am., N.A., 15-cv-2786-BAS-BGS, 2016 WL 3092194, at *2 (S.D. Cal. June 1,
11   2016) (citing Maier v. J.C. Penney Corp., No. 13-cv-163-IEG (DHB), 2013 WL 3006415,
12   at *3 (S. D. Cal. June 13, 2013)). “Under the first approach, courts allow a plaintiff to make
13   minimal allegations at the complaint stage, permitting discovery to proceed on the issue of
14   the use of an ATDS, because the information is in the sole possession of the defendant.”
15   Id. (citing Jiffy Lube Int’l, Inc. v. Text Spam Litig., 847 F. Supp. 2d 1253, 1260 (S.D. Cal.
16   2012)). “Under the second approach, courts require more than the mere statutory language,
17   requiring some factual allegations that would lead to the inference that an ATDS was used.”
18   Id. (citing Kramer v. Autobytel, Inc., 759 F. Supp. 2d 1165, 1171 (N.D. Cal. 2010)).
19   However, “[e]ven under this second approach, Plaintiffs are generally allowed ‘to rely on
20   indirect allegations, such as the content of the message, the context in which it was received,
21   and the existence of similar messages, to raise an inference that an . . . [ATDS] was utilized.
22   Prior to the initiation of discovery, courts cannot expect more.’” Id. (quoting Maier, at *3).
23         Under either approach, Plaintiff’s allegations in the FAC are sufficient. Plaintiff
24   clearly alleges that the texts received were made via an ATDS. (FAC ¶¶ 21, 23–25.)
25   Plaintiff further alleges that the calls were made “through an online-hosted CallFire, Inc.
26   system” or “a system similar to CallFire” “used to blast thousands of text messages to
27   individuals’ cell phones, without human intervention.” (FAC ¶ 22.)
28

                                                  -5-
                                                                                             19cv750
     Case 3:19-cv-00750-BAS-JLB Document 43 Filed 02/06/20 PageID.221 Page 6 of 7



 1         Furthermore, Plaintiff’s description of the texts supports the allegation that it was
 2   unlikely they were made by an individual. First, the quoted text appears to be made
 3   confirming a charge to the credit card of $11.28. It seems unlikely on its face that a human
 4   employee at a large bank like Axos Bank sent a text every time an individual charged an
 5   amount on one of the Axos bank cards. Additionally, the phrase “Reply STOP to cancel”
 6   suggests, although not definitively, that the text was not being sent, nor would any replies
 7   be received, by a human being.
 8         At the motion to dismiss stage, “requiring plaintiff to know the specific technology
 9   utilized at this stage is impractical.” Metten v. Town Sports Int’l, LLC, No. 18-cv-4226
10   (ALC), 2019 WL 1299939, at *3 (S.D.N.Y. March 21, 2019). In this case, the allegations
11   are sufficient at the motion to dismiss stage to suggest the inference that the texts were
12   generated automatically. Thus, defendant’s motion to dismiss is DENIED.
13         B.     Motion to Stay
14         Defendant argues the case should be stayed while the FCC considers promulgating
15   regulations further defining an ATDS and determining the proper approach to calls made
16   to a phone number previously assigned to a person who had given consent but since
17   reassigned to another nonconsenting person.
18         The TCPA vests the FCC with the responsibility to promulgate regulations
19   implementing the TCPA. ACA Int’l v. Fed. Comm’c Comm’n, 885 F.3d 687, 693 (D.C.
20   Cir. 2018). In keeping with this power, in 2015, the FCC clarified what devices qualify as
21   ATDS. Id. at 693–694. The Commission also promulgated regulations as to whether the
22   TCPA is violated when a call is made to a consenting number that has been reassigned to a
23   nonconsenting party. Under the Hobbs Act, these regulations were subject to review by the
24   District Court for the District of Columbia. See Marks, 904 F.3d at 1049.
25          In ACA International, the D.C. Circuit set aside the FCC’s efforts to clarify the
26   types of calling equipment that qualify as an ATDS as “unreasonably expansive.” 885 F.3d
27   at 692. The court also vacated the agency’s approach to reassigned numbers as “arbitrary
28

                                                -6-
                                                                                          19cv750
     Case 3:19-cv-00750-BAS-JLB Document 43 Filed 02/06/20 PageID.222 Page 7 of 7



 1   and capricious.” Id. Thus, the Ninth Circuit properly went back to the statute anew to
 2   determine the definition of an ATDS. See Marks, 904 F.3d at 1050.
 3         Defendant would have this Court stay these proceedings while the FCC considers
 4   promulgating new regulations. Even assuming the FCC did issue new rulings, these rulings
 5   would once again be subject to review under the Hobbs Act. Frankly, both parties would
 6   be damaged by this approach. There is no time limit as to when or whether the FCC will
 7   promulgate such regulations or when or whether the courts will then review these newly
 8   promulgated regulations. Thus, the stay could be an indefinite one, leading to a loss of
 9   evidence and memories and miscarriage of justice for all involved.
10         Furthermore, it is not clear to the court that the promulgation of regulations, if they
11   occurred, would simplify or save judicial resources. First, the Ninth Circuit has clearly
12   ruled on the definition of an ATDS. This Court is bound by that ruling, even when faced
13   with a possible contradictory regulation.       Second, the possibility of a contradictory
14   regulation is so speculative that it does not warrant the stay. Finally, it is not at all clear
15   that any regulation dealing with nonconsenting parties would be applicable to this case.
16   The FCC has primarily focused on reassigned numbers as opposed to numbers simply
17   called in error. It is unclear at this stage of the proceedings that any regulation would even
18   be applicable to this case.
19         Ultimately, the fact that there is no clear timeline, and, in fact, there may not be new
20   regulations promulgated by the FCC in the near future, leads the court to conclude that a
21   stay at this stage would be inappropriate.
22   IV.   CONCLUSION
23         For the foregoing reasons, the Court DENIES the Motion to Dismiss and the Motion
24   to Stay (ECF No. 38). Defendant is directed to file an Answer to the FAC no later than
25   February 20, 2020.
26         IT IS SO ORDERED.
27   DATED: February 6, 2020
28

                                                  -7-
                                                                                             19cv750
